ORDER
PER CURIAM.
Husband, William Jay Thomas, appeals from the trial court’s judgment dissolving his marriage to Wife, Sandra Jo Thomas. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. No jurisprudential purpose would be served by an exposition of the detailed facts and law. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).